Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 09/28/2021 for application No. 16/064,815. Claims 14 and 16 have been amended. The 35 USC 112(b) rejections identified in the previous office action are withdrawn based on the claim amendments. Claims 1-13 and 15 are cancelled. Claims 14 and16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel et al. (US 20180254851 A1; hereinafter “Roessel”) in view of Byun et al. (US 20180110062 A1; hereinafter “Byun”).

Regarding claim 14, Roessel discloses a terminal comprising: a processor that controls reception of a downlink control channel in a slot including an uplink symbol and a downlink symbol and a slot including only a downlink symbol; and a receiver that receives the downlink control channel in the slot including the uplink symbol and the downlink symbol by using a first radio resource configuration and receives the downlink control channel in the slot including only [0062] the UE device 1400 (= a terminal) can include application circuitry 1402, baseband circuitry 1404, Radio Frequency (RF) circuitry 1406, front-end module (FEM) circuitry 1408 and one or more antennas 1410, coupled together; [0065] and Fig. 14: The baseband circuitry 1404 can include one or more baseband processors and/or control logic to process baseband signals (including downlink control channel) received from a receive signal path of the RF circuitry 1406; [0035]: the first two rows of FIG. 3 depict a subframe for achieving low latency and energy consumption using, for example, a 3GPP LTE 5G TDD mode optimization and usage within the SFB. In the second two rows (3rd and 4th rows) of FIG. 3, a "self-contained" subframe is illustrated that contains DL grant (= a downlink control channel), DL data (in downlink symbols) , UL control data (in an uplink symbol), DL data (in downlink symbols)  and UL data (in unlink symbols), and blank/empty resource elements; thus Fig. 3, Row 3, SF#1 illustrates a “DL self-contained subframe” configuration for receiving a downlink grant (= a downlink control channel) in a slot including the uplink symbol and the downlink symbol using a first radio resource configuration; [0035] and Fig. 3: In third set of two rows (e.g., the 5th and 6th rows of FIG. 3) DL and UL subframes are depicted (e.g., DL and UL subframes from an eIMTA-based 3GPP LTE TDD framework) that can be used within the SFB; thus Fig. 3, Row 5, SF#1 illustrates a DL subframe configuration for receiving a downlink grant (= a downlink control channel) in a slot and including only downlink data (indicating only the downlink symbols) using a second radio resource configuration. Thus a processor controls reception of a downlink control channel, according to the radio resource configuration, in a slot including an uplink symbol and a downlink symbol and a slot including only a downlink symbol.). 
Roessel further discloses configuring self-contained frames for low latency service, simultaneously configuring different types of subframes, and using higher layer signaling ([0027] the enhanced self-contained frame can be configurable to simultaneously implement one or more different types of subframes; [0028] and Fig. 1: The eNB 104 can be responsible for mobility and can also be responsible for radio resource control (RRC) signaling (= higher layer signaling); [0040] The extended self-contained frame can be controlled by the eNodeB.).
Nevertheless, Roessel does not explicitly disclose (a) a processor that controls reception of a downlink control channel, based on information configured by higher layer signaling, in a slot including an uplink symbol and a downlink symbol and a slot including only a downlink symbol, and (b) wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal, and the information configured by the higher layer signaling is different from the information related to timing on the first radio resource configuration and the information related to timing on the second radio resource configuration.  
However, in the same field of endeavor, Byun discloses configuring a terminal to receive a downlink control channel, based on information configured by higher layer signaling, in a slot including an uplink symbol and a downlink symbol by using a first radio resource configuration, and to receive a downlink control channel in a slot including only the downlink symbol by using a second radio resource configuration, wherein information related to timing on the first radio resource configuration and information related to timing on the second radio resource configuration is provided by higher layer signaling to the terminal, the information configured by the higher layer signaling is different from the information related to timing on the first radio resource configuration and the information related to timing on the second radio resource configuration ([0114] First, a base station (eNB) notifies, using the RRC (= higher layer signaling), a terminal device with a low latency service of allocation of a frequency resource for a sTTI; [0015] The RRC message indicates information on time resources used for transmitting the short TTIs (sTTIs); [0063] the time section transmission resource structure may be applied to both downlink transmission time resources and uplink transmission time resources or only one of downlink transmission time resources and uplink transmission time resources with respect to all of pieces of UE within a cell; thus the RRC message (= higher layer signaling) provides first radio configuration comprising frequency resources (= first information) and time resources (= second information) for an sTTI with downlink and uplink symbols, and a second radio configuration comprising frequency resources (= first information) and time resources (= second information) for an sTTI with downlink symbols only based on information provided by higher layer signaling; [0136] 9. Specifying Time Resource Allocation Scheme for sTTI; [0137] A scheme for allocating time resources for sTTIs may be specified using various flexible sTTIs applicable according to the PCFICH included in the control region of the conventional TTI; [0142] RRC signaling may be used to convey some of the information or items 1 to 11 (including time resources indicated in item 9)… there may be various cases as to which of the information or items 1 to 11 is or are transmitted using either the RRC or the common PDCCH; thus the applicant’s “information provided by higher layer signaling” may correspond to frequency allocation for the first configuration and the second configuration, which is different from the timing of the first configuration and second configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Roessel, based on the above teachings from Byun, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to fulfill a market need for enabling a radio resource structure for satisfying low latency requirements in a next-generation wireless communication system (e.g., 5G) by configuring a short TTI with downlink and uplink symbols or just downlink symbols.

Claim 16 is rejected on the same grounds set forth in the rejection of claim 14. Claim 16 recites similar features as in claim 14, from the perspective of a method for a UE. 

Response to Arguments
Applicant's arguments have been considered but they are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zou et al. (WO2016177177A1) – DCI based sTTI configuration. 
Byun et al. (US 20180049165 A1) – DCI formats for short TTI. 
Ko et al. (US 20180359751 A1) – Communication using multiple TTI structures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471